Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 2016/0351835, cited by Applicants and already of record).
Claims 1, 17, 19, and 20: At least compounds EX114, EX116, EX117, EX135, EX144, and EX148 anticipate a compound having the formula recited in claim 1.  As one example, compound EX114, which has the structure 
    PNG
    media_image1.png
    237
    327
    media_image1.png
    Greyscale
satisfies the formula [LA]Ir[LB]2 where LA has variable X equal to O, variables X1 through X6 equal to CH, variables R1 and R2 equal to hydrogen and where LB has variable R4 equal to methyl, two adjacent groups on the ring which has the R5 group are joined to form a ring (specifically, a variable R5 and its adjacent carbon atom form a five-membered ring), and two adjacent substituents on the ring which has the R6 groups are joined to form a ring.  The iridium complexes taught by Yen are employed as emissive dopants in a light-emitting layer of an organic electroluminescent device.  The preparation of a device which incorporates any one of the explicitly taught iridium complexes, including complex EX114, is at once envisaged.  The exemplified devices satisfy all of the structural limitations of both claims 1 and 17.  Employing compound EX116 in the manner taught in the working examples of Yen satisfies all of the limitations of claims 1 and 17.  Additionally, Yen teaches preparing lighting panels which are comprised of an iridium complex as taught therein (claim 13 of Yen).  Preparation of a lighting panel is a consumer device satisfying claims 19 and 20.
Claim 5: Variable X in complex EX114 is equal to O, thereby satisfying claim 5.
Claim 6: Variables X1-X6 in complex EX114 are equal to carbon, thereby satisfying claim 6.
Claim 9: Complex EX117 is relied upon to reject claim 9.  In complex EX117, variable n is equal to 1, thereby satisfying claim 9.
Claim 10: In complex EX114, variable n is equal to 2, thereby satisfying claim 10.
Claims 11 and 18: In complex EX117, variable LA is equal to variable LA1 of claims 11 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,085. Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, claim 11 of the ‘085 patent is drawn to an organic light emitting device comprising an anode, a cathode, and an organic layer having the same formula as claimed by Applicants where all of the variables LA and LB reading on variables LA and LB of independent claims 1-4, 9, and 10.  Additionally, claims 12-14 of the ‘085 patent correspond to instant claims 5-7.  Claims 15 and 16 of the ‘085 patent correspond to claims 19 and 20 of the instant application for the same reason as instant claim 1 and claim 11 of the ‘085 patent.  Claims 11-18 of the instant application correspond to claims 1-10 of the ‘085 patent.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766